—In an action to recover damages for breach of contract and wrongful discharge, the defendants appeal from so much of an order of the Supreme Court, Richmond County (Cusick, J.), dated October 17, 1994, as denied that branch of their motion which was to disqualify the plaintiff’s attorney.
Ordered that the order is affirmed insofar as appealed from, with costs.
*567The Supreme Court properly denied that branch of the defendants’ motion which was to disqualify the plaintiff’s counsel, Stuart Bochner. Bochner’s representation of a separate entity, although one related to the defendant union, on matters unrelated to this litigation is not likely to adversely affect the exercise of his independent professional judgment or to involve him in representing differing interests (see, Code of Professional Responsibility DR 5-105 [B]; 22 NYCRR 1200.24 [b]). Nor is disqualification required because Bochner was general counsel to the union some 10 years ago. The defendants failed to demonstrate that his current representation of the plaintiff is substantially related to his prior representation of the union (see, Solow v Grace & Co., 83 NY2d 303, 308; Harnett v Long Is. Jewish-Hillside Med. Ctr., 215 AD2d 726). Balletta, J. P., O’Brien, Ritter, Pizzuto and Altman, JJ., concur.